
	
		II
		110th CONGRESS
		1st Session
		S. 327
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. McCain (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to conduct a special resource study of sites associated with the life of César
		  Estrada Chávez and the farm labor movement.
	
	
		1.Short titleThis Act may be cited as the César
			 Estrada Chávez Study Act.
		2.Resource study
			(a)In GeneralNot later than 3 years after the date on
			 which funds are made available to carry out this Act, the Secretary of the
			 Interior (referred to in this Act as the Secretary) shall
			 complete a resource study of sites in the State of Arizona, the State of
			 California, and other States that are significant to the life of César E.
			 Chávez and the farm labor movement in the western United States to
			 determine—
				(1)appropriate methods for preserving and
			 interpreting the sites; and
				(2)whether any of the sites meets the criteria
			 for listing on the National Register of Historic Places or designation as a
			 national historic landmark under—
					(A)the Act of August 21, 1935 (16 U.S.C. 461
			 et seq.); or
					(B)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.).
					(b)RequirementsIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)consider the criteria for the study of
			 areas for potential inclusion in the National Park System under section 8(b)(2)
			 of Public Law 91–383 (16 U.S.C. 1a–5(b)(2)); and
				(2)consult with—
					(A)the César E. Chávez Foundation;
					(B)the United Farm Workers Union; and
					(C)State and local historical associations and
			 societies, including any State historic preservation offices in the State in
			 which the site is located.
					(c)ReportOn completion of the study, the Secretary
			 shall submit to the Committee on Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate a report that
			 describes—
				(1)the findings of the study; and
				(2)any recommendations of the
			 Secretary.
				3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
